Case 2:20-cv-01339-SVW-SK Document 21 Filed 05/11/20 Page 1 of 4 Page ID #:74



  1 Mathew K. Higbee, Esq., SBN 241380
  2 Ryan  E. Carreon, Esq., SBN 311668
    HIGBEE & ASSOCIATES
  3 1504  Brookhollow Dr., Suite 112
    Santa Ana, CA 92705
  4 (714) 617-8336
    (714) 597-6729 facsimile
  5 mhigbee@higbeeassociates.com
    rcarreon@higbeeassociates.com
  6 Attorney for Plaintiff,
  7 ELLIOT MCGUCKEN,
  8                     UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
  9
10    ELLIOT MCGUCKEN,                      Case No. 2:20-cv-01339-SVW-SK

11                          Plaintiff,      RESPONSE TO ORDER TO SHOW
      v.                                    CAUSE
12    LINX STUDIO, INC.; ARTHUR
13    KAMYSHYAN; and DOES 2-10,
      inclusive,
14                          Defendant.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        1
                          RESPONSE TO ORDER TO SHOW CAUSE
Case 2:20-cv-01339-SVW-SK Document 21 Filed 05/11/20 Page 2 of 4 Page ID #:75



  1   I.    INTRODUCTION
  2         This is a copyright infringement lawsuit filed by Plaintiff Elliot McGucken
  3   (“McGucken”) against Defendants Linx Studio, Inc. and Arthur Kamyshyan
  4   (collectively “Linx Studio”) arising out of infringing use of certain photographs
  5   owned by McGucken.
  6         McGucken is a photographer and the owner and exclusive rights holder to
  7   three fine art photograph. Linx Studio is a printing company that provides a wide
  8   variety of printing services and printed products such as metal and canvas prints,
  9   mugs, coasters, and t-shirts. In late 2019, McGucken discovered that Linx Studio
10    was utilizing his photographs in advertisements on various social media platforms,
11    which also suggested that Linx Studio was engaging in the production and sale of
12    unauthorized prints of McGucken’s photographs.
13          On February 2, 2020, McGucken filed the instant lawsuit naming Linx
14    Studio Inc. as the sole Defendant. Dkt. #1. On February 11, 2020, Linx Studio was
15    served through its agent. Dkt. #9. Shortly thereafter, Plaintiff’s counsel began
16    corresponding with Arthur Kamyshyan who is the owner of Linx Studio Inc.
17    Declaration of Ryan E. Carreon (“Carreon Decl.”) ¶4. Thereafter, McGucken
18    decided to amend his Complaint as a matter of course pursuant to Federal Rules of
19    Civil Procedure (a)(1)(A) to add Kamyshyan as an individual defendant, and an
20    amended complaint was filed on March 4, 2020. Dkt #11. Kamyshyan was
21    subsequently served on March 12, 2020. Dkt. #16.
22          On March 31, 2020, McGucken filed a request that the deadline for
23    Defendants to respond be extended until May 2, 2020, in order to Defendants to
24    retain counsel, which was subsequently granted. Dkt. #17-18.
25          On May 1, the day before Defendants’ response was to be due, Kamyshyan
26    contacted Plaintiff’s counsel and stated that he had mailed a document to the Court
27    requesting a further extension of time to respond. Carreon Decl. ¶9. Plaintiff’s
28    counsel was unaware of this filing and requested a copy, which Kamyshyan
                                          2
                            RESPONSE TO ORDER TO SHOW CAUSE
Case 2:20-cv-01339-SVW-SK Document 21 Filed 05/11/20 Page 3 of 4 Page ID #:76



  1   provided. Carreon Decl. ¶10, Exhibit A.
  2         Subsequently, on May 4, 2020 the Court docketed Defendants’ Request for
  3   an Extension of Time. Dkt. #20. That same day the Court issued an Order to Show
  4   Cause why the case should not be dismissed for lack of prosecution. Dkt. #19. As
  5   of the date of this Response, Defendants’ request for an extension appears to have
  6   been received by the Clerk, but the Court has not yet ruled on the requested
  7   extension.
  8   II.   THE COURT SHOULD NOT DISMISS THIS ACTION
  9         It is well-established that a district court has authority to dismiss a plaintiff's
10    action because of his or her failure to prosecute and/or to comply with court orders.
11    See Fed. R. Civ. P. 41(b); Link v. Wabash Railroad Co., 370 U.S. 626, 629-30
12    (1962) (court’s authority to dismiss for lack of prosecution is necessary to prevent
13    undue delays in the disposition of pending cases and avoid congestion in district
14    court calendars); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (district
15    court may dismiss action for failure to comply with any order of the court).
16          In this case, the Court should not dismiss this action for lack of prosecution.
17    Although, Defendants’ answer is currently past due, it appears that prior to the
18    response deadline, Defendants’ attempted to file by mail a document requesting an
19    extension of time dated May 1, 2020. Dkt. #20. It also appears that the document
20    was actually received by the Court and docketed. Ibid. As of the date of this
21    Response, the Court has not yet ruled on the requested extension. Because
22    Defendants have made an apparently timely request for an extension, and because
23    the Court has yet to rule on the requested extension, McGucken has not filed for
24    default. Furthermore, McGucken does not believe requesting default would be
25    appropriate at this time since it would likely be mooted or rejected if the Court
26    grants Defendants’ request for an extension.
27          Therefore, Plaintiff Elliot McGucken respectfully requests that the Order to
28    Show Cause be discharged.
                                           3
                             RESPONSE TO ORDER TO SHOW CAUSE
Case 2:20-cv-01339-SVW-SK Document 21 Filed 05/11/20 Page 4 of 4 Page ID #:77



  1   III.   CONCLUSION
  2          Plaintiff Elliot McGucken respectfully requests that the Order to Show
  3   Cause be discharged.
  4
      Dated: May 11, 2020                      Respectfully submitted,
  5
                                               /s/ Ryan E. Carreon
  6                                            Ryan E. Carreon, Esq.
                                               Cal. Bar No. 311668
  7                                            HIGBEE & ASSOCIATES
                                               1504 Brookhollow Dr., Ste 112
  8                                            Santa Ana, CA 92705-5418
                                               (714) 617-8336
  9                                            (714) 597-6559 facsimile
                                               Counsel for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           4
                             RESPONSE TO ORDER TO SHOW CAUSE
